DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	Figures 1 – 3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated, as evidenced by Applicant’s use of the term “reference example”, i.e., not part of Applicant’s disclosed invention.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	Claims 3 – 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the recitation that the “elastic member” is “configured to support . . . mass of the actuator” is not supported by Applicant’s disclosure as originally filed.  As disclosed by Applicant’s specification, the “elastic members” 191, 192, and 193 are placed to support base 130 and touchpad 140. However, actuator 160 is clearly disposed directly on protrusion 111 of fixed base 110.
There is no disclosure in Applicant’s specification as to how the “mass of the actuator” is “supported” by the “elastic member”.
For these reasons, it is unclear what Applicant means by the term “support”.  In order for one element to support another in the recited context, it needs to be beneath or provide some vertical support such that any downward pressure applied to actuator 160 is offset from an underside thereof due to compression of the “elastic member”.
However, that is clearly not the way Applicant is using the term “support” given the rest of Applicant’s disclosure.
For at least these reasons, this claim is indefinite due to the uncertain meaning of the term “support” caused by the contradiction between the claims and the specification.
Regarding claim 4, this claim is rejected based on its dependence from claim 3.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 2, 5 – 12, and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Morrell et al. (U.S. Pub. 2016/0063826) in view of Cheong et al. (U.S. Pub. 2015/0293592).
Regarding claim 1, Morrell teaches: an input device (FIGS. 12B, 13; paragraphs [0250], [0267]; electronic device 1200/1300) comprising:
an operation member (FIGS. 12B, 13; paragraphs [0257], [0260], [0267]; touch display 1202/1302);
an actuator configured to impart a tactile effect to the operation member (FIG. 13; paragraph [0267], [0279]; haptic actuators 1337 are configured to provide feedback to the touch sensors of touch display 1202/1302); and
a controller configured to apply, to the actuator, a control signal (FIG. 13; paragraph [0267]; processor 1330 executes instructions to control and perform operations related to haptic actuator 1337) for starting to apply a first vibration to the operation member at a first timing and for starting to apply a second vibration to the operation member at a second timing after the first timing, such that a combined vibration of the first vibration and the second vibration is applied to the operation member (FIGS. 3A, 6A, 7A; paragraphs [0087], [0088], [0195], [0200]; haptic outputs provide vibrations to a user.  Different haptic outputs can be combined to provide a combined vibration.  In particular, a drive period 302 of a first waveform 300 can be used to apply a first vibration at a first timing and a Tactive 603 signal of a second waveform 600 can be used to apply a second vibration at a second timing.  When these two haptic outputs are combined as illustrated in FIG. 7, there is a first portion with a 
Morrell fails to explicitly disclose: wherein the controller is configured to change a duration of a first period of the combined vibration to two or more different durations of the first period by changing a control period of time that extends from the first timing to the second timing to two or more different control periods of time.
However, in a related field of endeavor, Cheong discloses an electronic device that includes a haptic module to provide haptic feedback (Abstract).
With regard to claim 1, Cheong teaches: wherein the controller is configured to change a duration of a first period of the combined vibration to two or more different durations of the first period by changing a control period of time that extends from the first timing to the second timing to two or more different control periods of time (FIG. 26; paragraphs [0544], [0545]; a first haptic feedback is generated to guide a user’s input to second sub object 2621.  A second haptic feedback is generated to guide a user’s input to specific area where target object 2622 is included.  A third haptic feedback is generated to alert a user that the target object 2522 is at least partially hidden by another image or object.  The first, second, and third haptic feedbacks can be differentiated, for example, by frequency and period.  In particular, the frequency / period of a single vibration pattern can be modified which would have the effect of changing a duration of any portions of the vibration pattern).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Morrell and Cheong to yield predictable results.  More specifically, the teachings of an Morrell, are known.  Additionally, the teachings of an electronic device with a haptic module that provides different haptic feedbacks by changing the duration / periods of a vibration pattern, as taught by Cheong, are known as well.  The combination of the known teachings of Morrell and Cheong would yield the predictable result of an electronic device with a haptic actuator that provides a combined haptic feedback by combining two vibration patterns where the frequency / periods of the combined haptic feedback can be adjusted so the same combined haptic feedback pattern can be used to apply different haptic effects by modifying the duration of the components of the combined haptic feedback pattern.  In other words, it would have been obvious to merely apply the differentiation between haptic outputs by merely changing the frequency / period of a vibration pattern, as taught by Cheong, to the device of Morrell so that a single combined vibration pattern could be used to communicate different information to a user based on the frequency / period of the combined vibration pattern.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Morrell and Cheong to yield the aforementioned predictable results.
Regarding claim 2, Morrell teaches: wherein the second vibration is in a direction that causes the first vibration to converge (FIG. 7A; paragraph [0200]; as illustrated, the way the first portion with a square waveform [first vibration] and the second portion with a sine waveform [second vibration] are combined results in the 
Regarding claim 5, Morrell teaches: further comprising a sensor configured to detect a push operation on the operation member (FIGS. 12B, 13; paragraphs [0260], [0279]; touch display 1202/1302 includes a touch sensor which is activated by a user’s touch/push on a surface thereof),
wherein the controller applies the control signal to the actuator in response to detection of the push operation by the sensor (FIGS. 12B, 13; paragraph [0279]; haptic actuator 1337 outputs a haptic feedback in response to actuation of the touch sensor).
Regarding claim 6, Morrell fails to explicitly disclose: wherein the actuator is configured to cause the operation member to vibrate in a direction substantially parallel to a direction of the push operation.
However, Cheong teaches: wherein the actuator is configured to cause the operation member to vibrate in a direction substantially parallel to a direction of the push operation (paragraph [0338]; the haptic feedback may cause vertical movement, i.e., vibration in a direction parallel to a direction of a user’s touch).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Morrell and Cheong to yield predicable results.  More specifically, it would have been obvious to utilize the disclosure of Cheong regarding the particular direction of vibration when applying haptic feedback in an electronic device to fill in the gaps of Morrell.  Such a combination merely requires applying known teachings using known methods to yield predictable results.
Regarding claim 7, Morrell teaches: wherein a frequency in the first period of the combined vibration is greater than or equal to 100 Hz and less than or equal to 500 Hz (FIGS. 3A, 6A, 7A; paragraph [0100]; input waveforms are disclosed as having a frequency of between 50 Hz and 300 Hz or more).
Please see MPEP §2144.05 which refers to case law that has held that “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.
Since the disclosed frequency range of Morrell at least partially overlaps the claimed frequency range, this claim is rendered obvious by the disclosure of Morrell.
Regarding claim 8, neither Morrell nor Cheong explicitly disclose: wherein one or more different control periods of time, of the two or more different control periods of time, are each less than or equal to one half of a period of the first vibration.
However, as set forth above with regard to claim 7, Morrell discloses vibration frequencies between 50 Hz and 300 Hz (paragraph [0100]).
Additionally, as set forth above with regard to claim 1, Cheong discloses changing a frequency / period of a vibration pattern to provide different feedback and information to a user (FIG. 26; paragraphs [0544], [0545]).
When these teachings are combined, it would have been obvious to utilize the combined vibration feedback pattern at a first frequency of 100 – 150 Hz to provide a first haptic effect and at a second frequency of 300+ Hz to provide a second haptic effect.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Morrell and Cheong to yield predictable results.  More specifically, Morrell discloses a particular range of vibration frequencies for haptic feedback that can satisfy the requirements of the claim.  Additionally, Cheong discloses modifying a frequency / period of a single vibration pattern to provide different haptic feedback effects to a user.  It would have been a matter of mere obvious design choice to utilize this disclosed modification such that a first frequency is equal to or less than half a second frequency.  Such a modification amounts to nothing more than a mere engineering choice that has no disclosed benefit or purpose.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Morrell and Cheong to yield the aforementioned predictable results.
Regarding claim 9, Morrell teaches: wherein the actuator is a piezoelectric actuator (FIG. 13; paragraph [0277]; haptic actuator 1337 may be a piezoelectric actuator), and
the controller is configured to start to apply the first vibration by causing a voltage applied to the piezoelectric actuator to rise and configured to start to apply the second vibration by causing the voltage to fall (FIG. 7A; as illustrated, when the square waveform [first vibration] is applied, the voltage rises.  Additionally, when the sine waveform [second vibration] is applied, the voltage initially falls to 0 to provide a smooth transition between the two vibrations).
Regarding claim 10, Morrell teaches: wherein the actuator is a magnetic actuator (FIGS. 13, 14; paragraphs [0277], [0297]; haptic actuator 1337 can be a magnetic actuator), and

Regarding claim 11, Morrell teaches: wherein the operation member includes an operation panel member, and wherein the operation panel member has a touch surface and is configured to detect coordinates of a touched position within the touch surface (FIG. 12B; paragraph [0260]; display 1202/1302 includes a touch sensor that detects a location of an object touching the surface thereof).
Regarding claim 12, Morrell fails to explicitly disclose: wherein the controller is configured to select the control period of time in accordance with the coordinates of the touched position.
However, Cheong teaches: wherein the controller is configured to select the control period of time in accordance with the coordinates of the touched position (FIG. 26; paragraph [0544], [0545]; as disclosed, haptic feedback effects that are differentiated by frequency / period are provided based on the location of a user’s touch input and how close they are to a desired target object 2622).
Morrell and Cheong to yield predictable results for at least the reasons set forth above with regard to claim 1.
Regarding claim 18, Morrell fails to explicitly disclose: wherein the controller is configured to select the control period of time in accordance with an input mode.
However, Cheong teaches: wherein the controller is configured to select the control period of time in accordance with an input mode (paragraphs [0302], [0303]; haptic feedback effects can be differentiated by frequency / period based on a user input mode).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Morrell and Cheong to yield predictable results for at least the reasons set forth above with regard to claim 1.
Regarding claim 19, Morrell teaches: a control method for controlling an input device that includes an operation member and an actuator, the actuator being configured to impart a tactile effect to the operation member (FIGS. 12B, 13; paragraphs [0250], [0257], [0260], [0267], [0279]; electronic device 1200/1300 includes touch display 1202/1302 and haptic actuators 1337 that are configured to provide feedback to the touch sensors of touch display 1202/1302), the control method comprising:



Morrell fails to explicitly disclose: changing a duration of a first period of the combined vibration to two or more different durations of the first period by changing a control period of time that extends from the first timing to the second timing to two or more different control periods of time.
However, Cheong teaches: changing a duration of a first period of the combined vibration to two or more different durations of the first period by changing a control period of time that extends from the first timing to the second timing to two or more different control periods of time (FIG. 26; paragraphs [0544], [0545]; a first haptic feedback is generated to guide a user’s input to second sub object 2621.  A second haptic feedback is generated to guide a user’s input to specific area where target object 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Morrell and Cheong to yield predictable results for at least the reasons set forth above with regard to claim 1.
Regarding claim 20, Morrell teaches: a non-transitory recording medium storing a program for causing a computer to execute a process (FIG. 13; paragraph [0267]; memory 1331 stores instructions and computer instructions thereon which are executed by processor 1330).
The remainder of this claim is identical to the method steps recited above with regard to claim 19 and is therefore rejected for at least the same reasons.  A duplication of the above rejection is not included in this Office Action for the purpose of brevity.

7.	Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Morrell in view of Cheong, as applied to claim 1 above, in further view of Tossavainen et al. (U.S. Pub. 2014/0145836).
Regarding claim 3, neither Morrell nor Cheong explicitly disclose: further comprising an elastic member configured to support mass of the operation member and mass of the actuator and to form a spring-mass system.
Tossavainen discloses: a display device that provides haptic output (Title).
With regard to claim 3, Tossavainen teaches: further comprising an elastic member configured to support mass of the operation member and mass of the actuator and to form a spring-mass system (FIGS. 2A, 3; paragraphs [0097], [0098]; rubber force contact 501 supports a mass of display 304 from an underside and supports a mass of actuator 305 from a top side in the same manner disclosed by Applicant).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Morrell, Cheong, and Tossavainen to yield predictable results.  More specifically, the teachings of an electronic device with a haptic actuator that provides a combined haptic feedback that can be utilized at different frequencies to apply different haptic effects, as taught by the combination of Morrell and Cheong, are known.  Additionally, the teachings of an electronic device with an elastic member that supports a display and actuator that provides haptic feedback, as taught by Tossavainen, are known as well.  The combination of the known teachings of Morrell, Cheong, and Tossavainen would yield the predictable results of an electronic device with a haptic actuator that provides a combined haptic feedback that can be utilized at different frequencies to apply different haptic effects where the device includes an elastic member that supports a display and the actuator.  In other words, it would have been obvious to merely utilize the elastic support members of Tossavainen in the physical structure of the combined device.  This combination requires nothing more than using a known configuration of a known device in a known manner to fill in the gaps of Morrell with regard to the particular layering of the display device relative to the actuator.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Morrell, Cheong, and Tossavainen to yield the aforementioned predictable results.
Regarding claim 4, Morrell teaches: wherein a frequency in the first period of the combined vibration is greater than or equal to a resonance frequency of the spring-mass system (paragraph [0104]; a frequency of a waveform may be tuned to match the resonance frequency of the haptic actuator).

Allowable Subject Matter
Claims 13 – 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389.  The examiner can normally be reached on M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/RYAN A LUBIT/Primary Examiner, Art Unit 2626